DETAILED ACTION
This action is in response to the Applicant Response filed 09 February 2021 for application 15/637,925 filed 29 June 2017.
Claims 1, 3, 7-9, 11, 13-14, 17-21 are currently amended.
Claims 22-23 are new.
Claims 5, 10, 16 are cancelled.
Claims 1-4, 6-9, 11-15, 17-23 are pending.
Claims 1-4, 6-9, 11-15, 17-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.
 
Claim Interpretation
Examiner notes that the term “data correlations” is not specifically recited in the specification. For the purposes of examination, “data correlations” will be interpreted as “concepts and relationships” as recited in the specification (e.g., ¶0005).
Claim Objections
Claims 9, 18, 20-23 are objected to because of the following informalities:
Claim 9, lines 1-2, resolving data correlations between should, for clarity and consistency, read “resolving the extracted data correlations between”
Claim 18, lines 1-2, resolving the data correlations between should, for clarity and consistency, read “resolving the extracted data correlations between”
Claim 20, line 21, relationships should, for consistency, read “relationships;” [semicolon should be added at end of line]
Claim 23, line 3, correlations-extracted should read “correlations extracted” [hyphen should be removed]
Claims 21-22 are objected to due to their dependent, either directly or indirectly, on claim 20
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15, 17-19 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non- statutory subject matter.
Specifically, the claims as a whole do not fall within any statutory category and thus are nonstatutory. In particular, claims 13-15, 17-19 are directed to an article of manufacture comprising a processor-readable storage medium that amounts to signals per se. While the specification does define the term "computer readable storage medium" as not to be construed as being transitory signals per se In re Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 20 recites the data correlations and trends associated with the source code. However, the terms "data correlations" and "trends" are not specifically recited in the specification. While the specification does recite "concepts and relationships" (e.g., 0005) which provides support for the interpretation of "data correlations," there is nothing in the specification that can be interpreted to support the term "trends," and, therefore, the terms "trends" and "the data correlations and trends" are not supported by the original disclosure and constitute new matter to the original disclosure. Because there is no support in the original disclosure for the inclusion of the claim language recited above, claim 20 fails to comply with the written description requirement.
Examiner's Note: For the purposes of examination, "data correlations" will be interpreted as "concepts and relationships" as supported by the original description and "the data correlations and trends associated with the source code" will be interpreted as if trends is removed, i.e., the data correlations associated with the source code.

Claims 21-23 are rejected under 35 U.S.C 112(a) due to their dependence, either directly or indirectly, on claim 20.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites wherein extracting the data correlations and trends associated with the source code comprises capturing a dynamic state of the program during runtime and mapping the dynamic state of the program to an abstract representation of the source code (lines 22-24). However, it is unclear what applicant is claiming with the use of this limitation. First, the use of the term “the data correlations and trends” has no antecedent basis in the claim. While the claim language does provide an antecedent basis for “extraction the data correlations,” there is no basis for “the trends” or “the data correlations and trends.” Further, in light of the amended claim language of claim 1, specifically the limitations of “capture a dynamic state of a source code of a program during runtime” and “map the dynamic state of the program during runtime to an abstract representation of the source code,” it is unclear what applicant is claiming with the use of the wherein clause.
Examiner’s Note: First examiner notes that similar wherein clauses recited in the other independent claims (claims 1 and 13) have been deleted. For the purposes of examination, this limitation will be interpreted as if “and trends” has been removed, i.e., “wherein extracting the data correlations associated with the source code ...” Further, for the purposes of examination this wherein clause will be interpreted as reciting the same as the amended limitations of “capture a dynamic state of a source 

Claims 21-23 are rejected under 35 U.S.C 112(b) due to their dependence, either directly or indirectly, on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-9, 11-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Míšek et al. (Mapping of Dynamic Language Constructs into Static Abstract Syntax Trees, hereinafter referred to as "Misek").

Regarding claim 1 (Currently Amended), Misek teaches a method comprising: 
capturing a dynamic state of a source code of a program during runtime (Misek, section II – teaches obtaining variable declarations and data types/values for the dynamic language must be obtained at runtime; Misek section III.A – teaches after constructing the tree using static declarations, dynamically used symbols are subsequently collected during runtime; see also, Misek section I – description of dynamic PHP; Misek, Figures 2, 3), the program comprising a set of source code files and a set of natural language files (Misek, section III.A – teaches the various files used in the program, including PHP source files [source], .NET assembly file and PHP .NET extension files [natural language]; see also Misek, section III.B.3-III.C  – documentary comments and .NET assemblies; Misek, section III.C.2 – XML documentation); 
mapping the dynamic state of the program during runtime to an abstract representation of the source code (Misek, section II – teaches obtaining variable declarations and data types/values for the dynamic language must be obtained at runtime; Misek section III.A – teaches after constructing the tree [abstract representation] using static declarations, dynamically used symbols are subsequently collected during runtime; see also Misek, Figures 2, 3; Misek, section III.B.2); 
extracting data correlations associated with the source code of the program (Misek, section II – teaches extracting the data from source files to construct an AST; Misek, section III.A – teaches tree construction by converting source code files into tree nodes where the tree is created from various source code files which are unified in the resulting AST implementation), the data correlations being based on patterns in the set of source code files and the set of natural language files (Misek, section III.A – teaches tree construction from various source files including PHP source files [source code] and .NET assemblies [natural language]); 
performing one of a static or a dynamic analysis of the extracted data correlations utilizing a structure of program code elements of the source code (Misek, section III.A – teaches performing a , the static analysis being performed on the source code without executing the program (Misek, section III.A – teaches performing a static analysis on the source such that the particular language elements are converting into the tree), and the dynamic analysis being performed utilizing both the source code and information from an execution of the program (Misek, section III.A – teaches performing a dynamic analysis which gathers dynamically used symbols that are then inserted into the tree which was previously developed from the source code); 
generating a source code knowledge graph (Misek, section III.A – teaches generating a source code tree where particular source code elements are converted into tree nodes); 
generating a natural language knowledge graph (Misek, section III.C – teaches generating a tree from the .NET assemblies [natural language files]); 
identifying repeated patterns of relationships from the source code knowledge graph and the natural language knowledge graph (Misek, section III.C - teaches inserting the unstructured symbols of the .NET assembly tree [natural language graph] within its namespace declaration [matching patterns] node in the source AST); and 
generating a combined knowledge graph based on the identified repeated patterns of relationships (Misek, section III.A – teaches tree construction by converting source code files into tree nodes where the tree is created from various source code files which are unified in the resulting AST implementation); 
wherein the steps are implemented by at least one processing device comprising a processor operatively coupled to a memory (Misek, section I – teaches dynamic analysis of PHP source code; Misek, section III – teaches static and dynamic tree construction; Misek, section III.B.2 – teaches dynamic information [While Misek does not explicitly recite the hardware used, it would be obvious 

Regarding claim 3 (Currently Amended), Misek teaches all of the limitations of the method of claim 1 as noted above. Misek further teaches wherein extracting the data correlations associated with the source code comprises generating natural language text from elements of the source code, and parsing the natural language text to extract the data correlations (Misek, section II – teaches parsing as  a syntactical analysis performed to determine the structure of the code).

Regarding claim 4 (Original), Misek teaches all of the limitations of the method of claim 3 as noted above. Misek further teaches wherein generating the natural language text comprises generating an abstract syntax tree (Misek, section II – teaches parsing the source code to generate an AST).

Regarding claim 6 (Previously Presented), Misek teaches all of the limitations of the method of claim 1 as noted above. Misek further teaches wherein capturing the dynamic state of the program during runtime comprises tracking how variables of the program are instantiated or maintained (Misek, section II – teaches determining at runtime variable declarations [instantiated] and data types/values [maintained]; Misek, section III.A – teaches as part of the runtime analysis, new declaration nodes are added (implicit declarations) [instantiated] or some node information is extended [maintained]; see also Misek, section III.B.2).

Regarding claim 7 (Currently Amended), Misek teaches all of the limitations of the method of claim 1 as noted above. Misek further teaches wherein the performing step comprises performing the static analysis on the extracted data correlations (Misek, section III.A – teaches performing a static analysis on the source such that the particular language elements are converting into the tree).

Regarding claim 8 (Currently Amended), Misek teaches all of the limitations of the method of claim 1 as noted above. Misek further teaches wherein the performing step comprises performing the dynamic analysis on the extracted data correlations (Misek, section III.A – teaches performing a dynamic analysis which gathers dynamically used symbols that are then inserted into the tree).

Regarding claim 9 (Currently Amended), Misek teaches all of the limitations of the method of claim 1 as noted above. Misek further teaches resolving data correlations between the combined knowledge graph and one or more existing knowledge graphs (Misek, section III.D-III.D.1 – teaches creating extra ASTs for native language symbols to resolve built-in declarations in the generated source code AST).

Regarding claim 11 (Currently Amended), Misek teaches all of the limitations of the method of claim 1 as noted above. Misek further teaches integrating the extracted data correlations with data correlations extracted from one or more additional sources associated with the source code (Misek, section III.C.2 – teaches extracting data correlations from .NET XML documentation files in order to add text descriptions for the nodes to the tree; see also Misek, sections III.B.3, III.C, III.C.1, III.D, III.D1).

Regarding claim 12 (Original), Misek teaches all of the limitations of the method of claim 11 as noted above. Misek further teaches wherein the one or more additional sources comprise one or more of a help file, a README file and documentation (Misek, section III.C.2 – teaches extracting data correlations from .NET XML documentation files in order to add text descriptions for the nodes to the tree).

Regarding claim 13 (Currently Amended), it is the article of manufacture embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Misek further teaches the following additional limitations:
article of manufacture comprising a processor-readable storage medium for storing processor readable program code which, when executed, causes a processor to perform the steps ... (Misek, section I – teaches dynamic analysis of PHP source code; Misek, section III – teaches static and dynamic tree construction; Misek, section III.B.2 – teaches dynamic information [While Misek does not explicitly recite the hardware used, it would be obvious to a person having ordinary skill in the art that in order to perform a dynamic analysis at runtime to generate a complete AST for the PHP source code, a processor and executing code on a memory would be necessarily needed]).

Regarding claim 14 (Currently Amended), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Misek for the reasons set forth in the rejection of claim 3.

Regarding claim 15 (Original), the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Misek for the reasons set forth in the rejection of claim 4.

Regarding claim 17 (Currently Amended), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Misek for the reasons set forth in the rejection of claim 7.

Regarding claim 18 (Currently Amended), Misek teaches all of the limitations of the article of claim 13 as noted above. Misek further teaches resolving the data correlations between the knowledge graph and one or more existing knowledge graphs (Misek, section III.D-III.D.1 – teaches creating extra ASTs for native language symbols to resolve built-in declarations in the generated source code AST).

Regarding claim 19 (Currently Amended), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Misek for the reasons set forth in the rejection of claim 11.

Regarding claim 20 (Currently Amended), Misek teaches a system comprising: 
at least one processor operatively coupled to a memory (Misek, section I – teaches dynamic analysis of PHP source code; Misek, section III – teaches static and dynamic tree construction; Misek, section III.B.2 – teaches dynamic information [While Misek does not explicitly recite the hardware used, it would be obvious to a person having ordinary skill in the art that in order to perform a dynamic analysis at runtime to generate a complete AST for the PHP source code, a processor and memory would be necessarily needed]) and configured to: 
capture a dynamic state of a source code of a program during runtime (Misek, section II – teaches obtaining variable declarations and data types/values for the dynamic language must be obtained at runtime; Misek section III.A – teaches after constructing the tree using static declarations, dynamically used symbols are subsequently collected during runtime; see also, , the program comprising a set of source code files and a set of natural language files (Misek, section III.A – teaches the various files used in the program, including PHP source files [source], .NET assembly file and PHP .NET extension files [natural language]; see also Misek, section III.B.3-III.C  – documentary comments and .NET assemblies; Misek, section III.C.2 – XML documentation); 
map the dynamic state of the program during runtime to an abstract representation of the source code (Misek, section II – teaches obtaining variable declarations and data types/values for the dynamic language must be obtained at runtime; Misek section III.A – teaches after constructing the tree [abstract representation] using static declarations, dynamically used symbols are subsequently collected during runtime; see also Misek, Figures 2, 3; Misek, section III.B.2); 
extract data correlations associated with the source code of the program (Misek, section II – teaches extracting the data from source files to construct an AST; Misek, section III.A – teaches tree construction by converting source code files into tree nodes where the tree is created from various source code files which are unified in the resulting AST implementation), the data correlations being based on patterns in the set of source code files and the set of natural language files (Misek, section III.A – teaches tree construction from various source files including PHP source files [source code] and .NET assemblies [natural language]); 
perform one of a static or a dynamic analysis of the extracted data correlations utilizing a structure of program code elements of the source code (Misek, section III.A – teaches performing a static analysis on the source such that the particular language elements are converting into the tree and a subsequent dynamic analysis which gathers dynamically used symbols that are then inserted into the tree), the static analysis being performed on the source code without executing the program (Misek, section III.A – teaches performing a static analysis , and the dynamic analysis being performed utilizing both the source code and information from an execution of the program (Misek, section III.A – teaches performing a dynamic analysis which gathers dynamically used symbols that are then inserted into the tree which was previously developed from the source code); 
generate a source code knowledge graph (Misek, section III.A – teaches generating a source code tree where particular source code elements are converted into tree nodes); 
generate a natural language knowledge graph (Misek, section III.C – teaches generating a tree from the .NET assemblies [natural language files]); 
identify repeated patterns of relationships from the source code knowledge graph and the natural language knowledge graph (Misek, section III.C - teaches inserting the unstructured symbols of the .NET assembly tree [natural language graph] within its namespace declaration [matching patterns] node in the source AST); and 
generate a combined knowledge graph based on the identified repeated patterns of relationships (Misek, section III.A – teaches tree construction by converting source code files into tree nodes where the tree is created from various source code files which are unified in the resulting AST implementation) 
wherein extracting the data correlations and trends associated with the source code comprises capturing a dynamic state of the program during runtime (Misek, section II – teaches obtaining variable declarations and data types/values for the dynamic language must be obtained at runtime; Misek section III.A – teaches after constructing the tree using static declarations, dynamically used symbols are subsequently collected during runtime; see also, Misek section I – description of dynamic PHP; Misek, Figures 2, 3) and mapping the dynamic state of the program to an abstract representation of the source code (Misek, section II – 

Regarding claim 21 (Currently Amended), Misek teaches all of the limitations of the system of claim 20 as noted above. Misek further teaches wherein the performing step on the extracted data correlations comprises performing the static analysis on the extracted data correlations (Misek, section III.A – teaches performing a static analysis on the source such that the particular language elements are converting into the tree).

Regarding claim 22 (New), Misek teaches all of the limitations of the system of claim 20 as noted above. Misek further teaches wherein the performing step on the extracted data correlations comprises performing the dynamic analysis on the extracted data correlations (Misek, section III.A – teaches a dynamic analysis which gathers dynamically used symbols that are then inserted into the tree).

Regarding claim 23 (New), the rejection of claim 20 is incorporated herein. Further, the limitations in this claim are taught by Misek for the reasons set forth in the rejection of claim 11.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Míšek in view of Moses et al. (Static Analysis: A Dynamic Syntax Tree Implementation, hereinafter referred to as “Moses”).

Regarding claim 2 (Original), Misek teaches all of the limitations of the method of claim 1 as noted above. While Misek teaches PHP source code, Misek does not explicitly teach wherein the source code is associated with a high-level programming language.
Moses teaches wherein the source code is associated with a high-level programming language (Moses, section IV – teaches that the Dynamic Syntax Trees support a large number of language, including high-level languages, such as C, C++, Java, etc.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Misek with the teachings of Moses in order to support a large number of programming languages, provide more accurate results, obtain faster performance and lower resource consumption in the field of generating abstract representations of source code through the use of both static analysis of the source code and dynamic analysis of the source code at runtime (Moses, section IV – “... implementations with the new Dynamic Syntax Tree offer[s] the following pros: Support of a large number of programming languages, ... Faster performances thanks to simultaneous usage of different DST in a multi-thread environment, ... Lower CPU and resource consumption ...”).

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. However, in light of the amendments made to the claims, several new claims objections have arisen as noted above.

Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections of claims 1-4, 6-21 have been fully considered and, in light of the amendments made to the claims, are partially persuasive. The 35 U.S.C. 112(a) rejections of claims 1-4, 6-19 have been withdrawn. However, several of the 35 U.S.C. 112(a) rejections noted in the previous Office Action (dated 07 December 2020) remain. Therefore, the 

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 14-15 have been fully considered and, in light of the amendments made to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 14-15 have been withdrawn. However, in light of the amendments to the claims, new 35 U.S.C. 112(b) rejections have arisen.

Applicant’s arguments regarding the 35 U.S.C. 112(d) rejection of claim 16 have been fully considered and, in light of the cancellation of claim 16, are persuasive. The 35 U.S.C. 112(d) rejection of claim 16 has been withdrawn.

Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-4, 6-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125